Citation Nr: 1135677	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  04-26 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 percent for pseudofolliculitis barbae commencing July 20, 2006.

2.  Entitlement to a disability rating in excess of 20 percent for status post left medial epicondylectomy and ulnar nerve entrapment prior to December 16, 2008, and in excess of 40 percent prior to May 5, 2009, and after August 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1979 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2001 and December 2003 by the Seattle, Washington, and Portland, Oregon, Regional Offices (RO) of the Department of Veterans Affairs (VA).  In July 2009, the Board, among other things, remanded for additional development the issues of entitlement to a disability rating in excess of 30 percent for pseudofolliculitis barbae commencing July 20, 2006, and entitlement to a disability rating in excess of 20 percent for status post left medial epicondylectomy and ulnar nerve entrapment.

A February 2011 rating decision granted an increased 40 percent disability rating for status post left medial epicondylectomy and ulnar nerve entrapment commencing December 16, 2008, granted a temporary total rating based upon the provisions of 38 C.F.R. § 4.30 (2010) commencing May 5, 2009, and assigned a 40 percent disability rating commencing August 1, 2009.  Therefore, the Board finds the issue for appellate review is more appropriately addressed as listed on the title page of this decision.

The Board also notes that in correspondence dated in March 2011 the Veteran, in essence, expressed disagreement with the assigned affective date for the increased 40 percent disability rating in the February 2011 rating decision.  His service representative has moved for reconsideration of the rating decision.  The Board finds, however, that staged rating and assigned commencing date issues remain on appeal.  Therefore, neither a notice of disagreement nor a motion for reconsideration may be accepted as to this matter.  

In correspondence dated in May 2009, December 2010, and August 2010 the Veteran requested copies of documents from his claims file.  The AMC addressed his request for specific documents in correspondence dated in December 2009.  The Board further finds that a review of the record reveals that the Veteran was provided copies of all documents reasonably described in his request and that there is no indication that any of this correspondence was returned as undeliverable.  Additional action as to this matter is, therefore, not required. 

The issue of entitlement to a disability rating in excess of 20 percent for status post left medial epicondylectomy and ulnar nerve entrapment prior to December 16, 2008, and in excess of 40 percent prior to May 5, 2009, and after August 1, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On November 10, 2009, prior to the promulgation of a decision in the appeal, the Portland VARO received notification from the appellant and his accredited service representative that a withdrawal of the appeal was requested for the issue of entitlement to a disability rating in excess of 30 percent for pseudofolliculitis barbae commencing July 20, 2006.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issue of entitlement to a disability rating in excess of 30 percent for pseudofolliculitis barbae commencing July 20, 2006, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn his appeal for the issue of entitlement to a disability rating in excess of 30 percent for pseudofolliculitis barbae commencing July 20, 2006, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Although the AMC addressed the issue in a February 2011 supplemental statement of the case and the Veteran's service representative subsequently addressed it in an April 2011 post-remand brief, the record shows the appellant's request to withdraw the appeal in November 2009 was valid and in accordance with the provisions of 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter and it is dismissed.


ORDER

The appeal as to entitlement to a disability rating in excess of 30 percent for pseudofolliculitis barbae commencing July 20, 2006, is dismissed.


REMAND

A review of the record reveals that in a February 2009 VA Form 9 the Veteran expressed his desire to present testimony at a personal hearing before the Board at the local regional office.  In correspondence dated in October 2009 the Veteran's service representative, in essence, requested that the Veteran be provided a videoconference hearing.  The Veteran reiterated his request for a videoconference hearing in correspondence dated in December 2010.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing before a Veterans Law Judge at the RO as soon as practicable.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


